Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Allowed
Claims 1-20 are allowed. Key to allowance of these claims are the new claim limitations and the remarks of 7/28/2022. The closest prior art is Montoya and Schroeyer. Together these teach a method of making a polypropylene olefin polymer. The process uses a metallocene catalyst and an acetyl compound as used. What is not taught, as successfully argued in the remarks, is the process of adding the acetyl compound to an active (as defined in the specification) mixtures of the starting mixture for the purpose of deactivating the mixture.
Regarding claims 1-20, a process for the synthesis of a granular polymer, the process comprising:
(a) providing an active polymerization mixture that includes polymer, monomer, catalyst and optional solvent;
(b) introducing a hydroxy-containing diaryl acetyl compound to the active polymerization mixture to thereby provide an inactive polymer mixture;
(c) separating the inactive polymer mixture into a first stream and a second stream, where the first stream includes the polymer and the hydroxy-containing diaryl acetyl compound, and the second stream includes the monomer and the optional solvent; and
(d) fabricating granules from the first stream is not taught or fairly suggested in the prior art,
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        
/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771